Citation Nr: 0636527	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a right knee disorder.

In November 2004, the Board remanded this matter for 
additional development.


FINDINGS OF FACT

1.  Bilateral tendonitis was diagnosed during service.

2.  A right knee disorder has been linked by competent 
medical evidence to military service.


CONCLUSION OF LAW

A right knee disability was likely incurred during military 
service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The VCAA and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  As the benefit 
sought on appeal is granted by way of this favorable 
decision, there remains no reason to belabor the discussion 
as to whether or not VA fully complied with duties to notify 
and assist.   Moving forward with this claim would not cause 
any prejudice to the veteran.  


Factual Background

Service medical records document treatment in March 1989 for 
complaints of bilateral knee pain, of a two-week history.  It 
was noted that the veteran was a mechanic, and that her job 
required increased squatting.  The report revealed that the 
knee pain was just superior to the knee.  The diagnosis was 
tendonitis.  On August 1989 examination prior to separation, 
the veteran's knees were evaluated as normal.  

Private medical records from the Cone Mills Corp., dated in 
1991, reflect that the veteran was placed on permanent work 
restriction due to marked crepitus of both knees, which had 
been observed during an employment-related physical 
examination.  These restrictions included no repetitive 
squatting, no ladder climbing, and no heavy weight-bearing or 
work.  The veteran was later denied a promotion because of 
her knees.

An August 1992 record from the Guilford Orthopedic and Sports 
Medicine Center reflects that the appellant was treated for 
"noisy knees."  It was noted that she engaged in a lot of 
weight lifting.  She was diagnosed with chondromalacia Grade 
II bilaterally.  The physicians indicated that the veteran 
would be disqualified from job placement at Cone Mills.  A 
September 1996 record of treatment at the Sports Medicine and 
Orthopedic Center reflects continued treatment for bilateral 
knee pain and chondromalacia patella.  X-ray findings did not 
reveal any degenerative changes then.  Records from the 
Guilford facility, dated from June 1997 to April 1999, 
reflect further treatment for chondromalacia patella, 
including arthroscopy of the right knee with synovectomy 
anterior compartment and lateral release with shaving of the 
patella in August 1997.

On VA examination in March 2004, the examiner noted that the 
veteran's service medical records were not available for 
review.  The examiner diagnosed the veteran with 
chondromalcia patellae, status post lateral release.  Due to 
the lack of service medical records, the examiner could not 
give a firm opinion as to the likelihood the veteran's knee 
problems related to service.    

On an April 2004 treatment record, W. G., M.D. indicated that 
the appellant exhibited chondromalacia patella with subluxing 
tendencies, which he noted to have gone on for a long period 
of time.  X-rays showed mild degenerative changes.  W. G., 
M.D. opined that it was more probable than not, that the 
appellant's disorder dated back to 1989, given the history of 
chondromalacia patella and anterior knee pain in patients in 
that type of situation.  

In February 2006, the veteran's service medical records were 
obtained and associated with the claims file.  The veteran 
underwent another VA examination in July 2006, at which time 
both the service medical records and claims folder were 
reviewed.  The examiner noted that the service medical 
records contained a record of tendonitis, diagnosed in March 
1989, but no evidence of a limited activity profile or 
serious problems with the knees in service.  The examiner 
opined that although the appellant had no symptoms of 
chondromalacia patella or degenerative changes while on 
active duty, within two years and two months she had 
symptomatology great enough to disqualify her from 
employment.  The examiner stated that for this reason, it was 
as likely as not that the appellant's right knee problems 
were related to military service.  

The claims file also includes lay statements from the 
veteran's friends, P. C. and D. S.  Both state they have 
known the veteran for some time and have witnessed her pain 
and difficulty in performing activities due to her knee 
disorder.  These statements indicate that the veteran has 
difficulty with stairs, rising from seats, kneeling, getting 
in and out of cars, and maintaining balance at times.




Law & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.   Here, however, arthritis was not diagnosed until 
years after service, and as such, service connection may not 
be presumed.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant contends that her current right knee disorder, 
diagnosed as degenerative joint disease and chondromalacia 
patella, had its onset during military service.  The Board 
has considered the appellant's contentions and finds that the 
preponderance of the evidence is in favor of her claim.  

As noted above, VA regulations provide that service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(d) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service.  
Where the condition noted during service is not, in fact, 
shown to be chronic; or when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The Board observes that in this 
matter, there is no showing of a chronic right knee condition 
during service.  The service records include only a single 
complaint of bilateral knee pain, which was diagnosed as 
tendonitis.  It was not noted to be a chronic disorder, and 
the separation examination indicated that the appellant's 
knees were normal.  

While a chronic knee disorder was not identified during 
service, the medical evidence of record reflects a continuity 
of symptomatology involving the right knee following 
separation from service.  As early as 1991, an examination of 
the appellant's knees at C. M. Corp., revealed marked 
crepitus for which she was placed on permanent work 
restrictions.  The following year, the veteran was denied a 
promotion with C. M. Corp due to the condition of her knees.  
Soon thereafter (and within three years after separation from 
service), she was diagnosed with chondromalacia patella Grade 
II.  Subsequently, the veteran continued to have knee 
problems.  She received treatment over the next several years 
and underwent surgery in August 1997.  This chain of 
evidence, coupled with the veteran's statements, and with 
statements from friends, all constitute evidence indicating 
that the veteran has continued to experience knee pain and 
difficulty with routine activities since leaving service.

While the continued knee pain and treatment may suggest a 
link between the bilateral knee tendonitis diagnosed in 
service and the current right knee disabilities of 
chondromalacia patella and degenerative joint disease, the 
Board must not rely on its own medical conclusions in 
deciding claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In this regard the Board notes that there is competent 
medical evidence of record which clearly indicates that the 
veteran's right knee disorder was a continued manifestation 
of knee symptomatology initially seen in service.  
Specifically, W. G., M.D. in his April 2004 report, expressly 
determined that it was "more probable than not, that the 
appellant's right knee disorder dated back to 1989, given the 
history of chondromalacia patella and anterior knee pain in 
patients in that type of situation."  Likewise, the VA 
examiner (following review of the service medical records), 
offered a similar supportive finding in his July 2006 
examination report, concluding that it was "as likely as not 
that the appellant's right knee problems were related to 
military service."  The Board observes that no other medical 
opinions of record refute these determinations or offer 
alternative explanations of the cause of the veteran's right 
knee disability.  

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for a right knee disability.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


